Name: Decision of the EEA Joint Committee No 119/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) and Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  maritime and inland waterway transport;  European construction;  technology and technical regulations;  environmental policy
 Date Published: 1999-11-18

 Avis juridique important|21999D1118(08)Decision of the EEA Joint Committee No 119/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) and Annex XIII (Transport) to the EEA Agreement Official Journal L 297 , 18/11/1999 P. 0047 - 0048DECISION OF THE EEA JOINT COMMITTEENo 119/98of 18 December 1998amending Annex II (Technical regulations, standards, testing and certification) and Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the Joint Committee of the EEA No 107/98 of 27 November 1998(1);Whereas Annex XIII to the Agreement was amended by Decision No 112/98 of 27 November 1998(2) of the EEA Joint Committee;Whereas Council Directive 96/98/EC of 20 December 1996 on marine equipment(3) is to be incorporated into the Agreement;Whereas Council Directive 96/98/EC aims at enhancing safety at sea and at ensuring the free movement of marine equipment and is therefore to be incorporated both into Annex II and Annex XIII to the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following chapter shall be added in Annex II to the Agreement: "XXXII. MARINE EQUIPMENTACTS REFERRED TO1. 396 L 0098: Council Directive 96/98/EC of 20 December 1996 on marine equipment (OJ L 46, 17.2.1997, p. 25)."Article 2The following point shall be inserted after point 56c (Council Regulation (EC) No 3051/95) in Annex XIII to the Agreement: "56d 396 L 0098: Council Directive 96/98/EC of 20 December 1996 on marine equipment (OJ L 46, 17.2.1997, p. 25) as corrected by OJ L 246, 10.9.1997, p. 7 and OJ L 241, 29.8.1998, p. 27."Article 3The texts of Directive 96/98/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 19 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 18 December 1998.For the EEA Joint CommitteeThe PresidentN. V. LIECHTENSTEIN(1) OJ L 277, 28.10.1999, p. 42.(2) OJ L 277, 28.10.1999, p. 49.(3) OJ L 46, 17.2.1997, p. 25.